Exhibit 99.1 AT THE COMPANY Hande Tuney, Investor Relations (800) 831-4826 CENTERLINE HOLDING COMPANY REPORTS FIRST QUARTER 2 New York, NY – May 18, 2010 – Centerline Holding Company (OTC:CLNH) (“Centerline” or the “Company”), the parent company of Centerline Capital Group, a provider of real estate financial and asset management services, focused on affordable and conventional multifamily housing, announced financial results for the first quarter ended March 31, 2010. March 2010 Restructuring On March 5, 2010, Centerline completed a series of transactions with an affiliate of Island Capital Group LLC (“Island Capital”), C-III Capital Partners LLC (“C-III”), and the Company’s creditors and preferred shareholders (the “March 2010 Restructuring”). As a result of the March 2010 Restructuring, Centerline: (i) sold the Company’s commercial real estate debt fund management business, commercial mortgage-backed securities (“CMBS”) and collateralized debt obligations (“CDO”) investments and management interests, and certain other assets and investments; and sold the Company’s interest in its Centerline Servicing LLC subsidiary (f/k/a Centerline Servicing Inc. subsidiary (“CSI”) and n/k/a C-III Asset Management LLC); (ii) amended and restructured its senior credit facility; (iii) restructured various components of the Company’s equity and issued a new series of shares, Special Series A Shares; (iv) restructured the Company’s credit intermediation arrangements; and (v) settled most of its unsecured liabilities. Centerline now has two operating segments: (i) Affordable Housing, which offers low income housing tax credit (“LIHTC”) transaction underwriting, acquisitions, fund management and asset management and affordable debt underwriting, originations, servicing and credit intermediation; and (ii) Mortgage Banking, which provides a broad spectrum of financing products for multifamily, manufactured housing and student housing, including loan origination, pricing, servicing and underwriting. Centerline exited its Commercial Real Estate Fund Management and Portfolio Management operating segments (collectively, “discontinued operations”), and has no significant continuing involvement in those operations subsequent to the March 2010 Restructuring. Accordingly, for all periods presented, the operating results, assets and liabilities, and certain operating cash flows of discontinued operations are presented separately in the discontinued operations section in Centerline’s Condensed Consolidated Financial Statements.Agency loan origination and servicing business activities that were previously part of the Commercial Real Estate Group but were not sold as part of the March 2010 Restructuring are now included in the Mortgage Banking operating segment. Adjusted Operating Results Centerline’s operating results include the results of Tax Credit Fund Partnerships consolidated pursuant to various accounting pronouncements, as well as other Tax Credit Fund and Property Partnerships that Centerline controls but in which it has little or no equity interest.As Centerline has virtually no equity interest in these partnerships, the net losses they generated were allocated almost entirely to their investors.The consolidation, therefore, has an insignificant impact on net income (loss), although certain Centerline operating results are eliminated in consolidation, and operating results of the consolidated partnerships are reflected in the income statement. As many of the Company’s operating results are eliminated when consolidating these partnerships, the Company is presenting its operating results adjusted to exclude the impact of partnerships consolidation. The adjusted figures presented are not in accordance with generally accepted accounting principles (“GAAP”), are presented for the purpose of enhancing the understanding of the economics of our business, and may not be comparable to figures reported by other companies. Presentation of the Selected Financial Data March 31, 2009 and December 31, 2009 Condensed Consolidated Financial Statements amounts have been reclassified to reflect the March 2010 Restructuring and the impact of discontinued operations in accordance with Financial Accounting Standards Board (the “FASB”) Accounting Standards Codification (“ASC”) Subtopic 205-20, Discontinued Operations. Supplemental Financial Information – Financial Overview For more detailed financial information, please access the Financial Overview Package, accessible via the Investor Relations section of the Centerline website at www.centerline.com. Please contact Centerline’s Investor Relations department at (800) 831-4826 with any questions regarding the Company’s first quarter financial results for the period ended March 31, 2010. Risk Factors Please refer to the last page of this press release for a brief discussion regarding the forward-looking nature of the contents of this news release and a summary of risks involved in investing in our Company.These risk factors are more fully detailed in our filing on Form 10-K for the year ended December 31, 2009, and significant updates are detailed in our filing on Form 10-Q for the quarter ended March 31, 2010. About the Company Centerline Capital Group, a subsidiary of Centerline Holding Company (OTC: CLNH), provides real estate financial and asset management services, with a focus on affordable and conventional multifamily housing. Centerline is headquartered in New York, New York. For more information, please visit Centerline's website at http://www.centerline.com or contact theInvestor Relations Department directly at (800) 831-4826. CENTERLINE HOLDING COMPANY AND SUBSIDIARIES SELECTED FINANCIAL DATA (unaudited) March 31, 2010 (in thousands) As Consolidated Mortgage As Reported (GAAP) Partnerships Revenue Bonds Adjusted(1) Assets Cash and cash equivalents $ - - $ Restricted cash - - Investments - - Available-for-sale ) Equity method - - Other - - Investments in and loans to affiliates 13 - Goodwill and other intangible assets, net - Deferred costs and other assets, net ) Investments held by Consolidated Partnerships ) - - Other assets of Consolidated Partnerships ) - - Assets of discontinued operations - - Total Assets $ $ ) $ ) $ Liabilities and Equity Liabilities Notes payable $ $
